966 So. 2d 292 (2007)
Ex parte Donna KILPATRIC.
(In re Ryan's Family Steakhouse, Inc., d/b/a Fire Mountain Restaurant
v.
Donna Kilpatric).
1060468.
Supreme Court of Alabama.
March 23, 2007.
J. Barton Warren of Warren & Simpson, P.C., Huntsville, for petitioner.
Submitted on petitioner's brief only.
Prior report: Ala.Civ.App., ___ So.2d ___.
WOODALL, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court *293 of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
COBB, C.J., and SEE, LYONS, STUART, SMITH, BOLIN, and PARKER, JJ., concur.
MURDOCK, J., recuses himself.